Citation Nr: 0404109	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama regional office (RO). 


REMAND

As an initial matter, it is noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims folder reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims.  There is no 
VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the veteran with regards to his 
aforementioned claims.
 
The veteran contends that he is entitled to an increased 
evaluation for postoperative degenerative joint disease of 
the right knee, currently evaluated as 10 percent disabling, 
as well as an increased evaluation for postoperative 
degenerative joint disease of the left knee, also currently 
evaluated as 10 percent disabling.

The veteran's representative has suggested in a written 
correspondence, dated September 2002, that the veteran's knee 
disabilities be additionally evaluated under Diagnostic Code 
5257 due to instability.  In further adjudicating the 
veteran's claim, the RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the holdings in DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995) and VAOPGCPREC 23-97 
(hereinafter G.C. Prec. Op. 23-97) and VAOPGCPREC 9-98 
(hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 23-97, 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has limitation 
of knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned.  In G.C. Prec. Op. 9-
98, General Counsel stated if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied with 
regard to 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and other applicable 
legal precedent.  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The veteran 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.



2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the severity of his right and 
left knee disabilities.  The examiner is 
specifically requested to indicate the 
veteran's range of motion in both knees 
(in degrees, with normal range of motion 
specified), and state whether he has 
additional functional limitation due to 
pain/painful motion, weakness/instability 
(and if so, to what extent), 
incoordination, weakness/premature 
fatigability, including during times when 
his symptoms are most prevalent ("flare 
ups") or when his knees are repeatedly 
used over time ("prolonged use").  The 
examiner should identify the presence or 
absence of any instability or subluxation 
and, if present, determine its severity.  
To facilitate the making of these 
determinations, the RO should ensure that 
the examiner has access to the complete 
claims folder when conducting the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.    

3.  Following the above, the RO should 
re-adjudicate the veteran's claims.  
Following that, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran provided with an appropriate 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable 


law and regulations considered pertinent 
to the issues currently on appeal.  
Thereafter, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


